Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1

TO CREDIT AGREEMENT

AND AMENDMENT NO. 1

TO DOMESTIC SUBSIDIARY GUARANTY

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO DOMESTIC
SUBSIDIARY GUARANTY (“Amendment”) is entered into as of April 12, 2013 in
connection with the Credit Agreement, dated as of March 7, 2012 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among G&K Services, Inc. (the “Company”), G&K Services Canada Inc. (the
“Canadian Borrower”, and together with the Company, the “Borrowers”), the
financial institutions party thereto, as lenders (the “Lenders”), and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). Each
capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement.

WITNESSETH

WHEREAS, the Loan Parties wish to amend the Credit Agreement and the Domestic
Subsidiary Guaranty in certain respects and the Lenders and the Administrative
Agent are willing to amend the Credit Agreement and the Domestic Subsidiary
Guaranty pursuant to the terms of this Amendment; and

WHEREAS, certain of the modifications set forth herein shall not be given effect
until the Administrative Agent shall have received, in form and substance
acceptable to it, a fully executed and effective copy of the “Senior Note
Agreement” referenced in clause (a) of the definition thereof set forth below
(collectively, the “Note Purchase Agreement Requirement”);

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Domestic Subsidiary Guarantor, the Lenders and the Administrative Agent agree as
follows.

1. Amendments to Credit Agreement and Domestic Subsidiary Guaranty. Subject to
the satisfaction of the conditions precedent set forth in Section 2 below, the
Borrowers, the Domestic Subsidiary Guarantor, the Lenders and the Administrative
Agent agree that the Credit Agreement and Domestic Subsidiary Guaranty are each
hereby amended as follows:

1.1 The definitions of “Adjusted LIBO Rate” and “LIBO Rate” set forth in
Section 1.01 of the Credit Agreement are hereby amended in their entirety as
follows:

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (i) (a) the LIBO
Rate for such Interest Period if such Eurocurrency Borrowing is made in an
Agreed Currency other than Canadian Dollars, and the CDOR Rate for such Interest
Period if such Eurocurrency Borrowing is made in Canadian Dollars, and in either
case multiplied by (b) the Statutory Reserve Rate plus, without duplication,
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost.



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any Interest Period, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as the rate for deposits in such Agreed Currency in the London interbank
market with a maturity comparable to such Interest Period. In the event that
such rate does not appear on such page (or on any successor or substitute page),
the “LIBO Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

1.2 Section 1.01 of the Credit Agreement is hereby amended to insert
alphabetically therein the following new defined terms:

“2005 Note Purchase Agreement” means the Note Purchase Agreement dated June 15,
2005 between the Company and the purchasers named therein, as the same may be
amended, modified, supplemented, extended or restated from time to time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“ECP” means an “Eligible Contract Participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).

 

2



--------------------------------------------------------------------------------

“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order (as defined in
Section 3.18); (b) that is owned or controlled by, or acting for or on behalf
of, any Person listed in the Annex to the Executive Order or identified pursuant
to the provisions of Section 1 of the Executive Order; (c) with whom a Lender is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or anti-laundering law, including the Executive Order; (d) who
commits, threatens, conspires to commit, or support “terrorism” as defined in
the Executive Order; (e) who is named as a “Specially designated national or
blocked person” on the most current list published by the OFAC at its official
website, at http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any
replacement website or other replacement official publication of such list; or
(f) who is owned or controlled by a Person listed above in clause (c) or (e).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
Person as constitutes an ECP and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Senior Note Agreements” means (a) that certain Note Purchase Agreement to be
dated on or about April 15, 2013 by and among the Company and each of the
purchasers named therein, as the same may be amended, modified, supplemented,
extended or restated from time to time and (b) any other note purchase agreement
to be entered into by and among the Company and the purchasers named therein, as
the same may be amended, modified, supplemented, extended or restated from time
to time.

 

3



--------------------------------------------------------------------------------

“Trigger Date” means the date the Indebtedness under the 2005 Note Purchase
Agreement is paid in full and the agreements, documents and instruments
evidencing such Indebtedness or delivered together with the 2005 Note Purchase
Agreement are terminated or expire and are otherwise of no force and effect.

1.3 Section 2.14 of the Credit Agreement is hereby amended in its entirety to
reads as follows:

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, or the CDOR Rate, as
applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, or the CDOR Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request by the Company, on behalf of
itself or the Canadian Borrower, requests a Eurocurrency Revolving Borrowing in
Dollars or Canadian Dollars, such Borrowing shall be made as an ABR Borrowing
(and if any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency (other than Canadian Dollars), such Borrowing
Request shall be ineffective); provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

4



--------------------------------------------------------------------------------

1.4 Article III of the Credit Agreement is hereby amended to insert immediately
at the end thereof the following Sections 3.16 and 3.17:

SECTION 3.16. USA PATRIOT Act. (a) No Borrower nor any of its Subsidiaries or,
to the knowledge of any Borrower, any of their respective Affiliates over which
any of the foregoing exercises management control (each, a “Controlled
Affiliate”) is a Prohibited Person, and the Borrowers, their Subsidiaries and,
to the knowledge of each Borrower, such Controlled Affiliates are in compliance
with all applicable orders, rules and regulations of OFAC.

(b) No Borrower nor any of its Subsidiaries or, to the knowledge of any
Borrower, any of their respective Controlled Affiliates: (i) is targeted by
United States or multilateral economic or trade sanctions currently in force;
(ii) is owned or controlled by, or acts on behalf of, any Person that is
targeted by United States or multilateral economic or trade sanctions currently
in force; or (iii) is named, identified or described on any list of Persons with
whom United States Persons may not conduct business, including any such blocked
persons list, designated nationals list, denied persons list, entity list,
debarred party list, unverified list, sanctions list or other such lists
published or maintained by the United States, including OFAC, the United States
Department of Commerce or the United States Department of State.

SECTION 3.17. Embargoed Persons. (a) None of the Borrowers’ or their
Subsidiaries’ assets constitute property of, or are beneficially owned, directly
or indirectly, by any Person targeted by economic or trade sanctions under
United States law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the Act (as defined
in Section 9.13)), if the result of such ownership would be that any Loan made
by any Lender would be in violation of law (“Embargoed Person”); (b) no
Embargoed Person has any interest of any nature whatsoever in any Borrower if
the result of such interest would be that any Loan would be in violation of law;
(c) no Borrower has engaged in business with Embargoed Persons if the result of
such business would be that any Loan made by any Lender would be in violation of
law; and (d) none of the Borrowers nor any Controlled Affiliate (i) is or will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (ii) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person”. For purposes of determining whether or not a
representation is true under this Section 3.21, the Borrowers shall not be
required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial ownership of
any collective investment fund.

 

5



--------------------------------------------------------------------------------

1.5 Upon the satisfaction of the Note Purchase Agreement Requirement,
Section 6.01(j) of the Credit Agreement is hereby amended in its entirety as
follows:

(j) other Indebtedness of the Company (and, in the case of any such Indebtedness
incurred pursuant to a Senior Note Agreement, Guarantees in respect thereof from
Subsidiary Guarantors so long as such Subsidiary Guarantors have Guaranteed the
Obligations in accordance with the terms of this Agreement) so long as (i) such
Indebtedness is at no time secured by any Lien (except, in the case of any such
Indebtedness incurred pursuant to a Senior Note Agreement, if concurrently
therewith the Obligations and the obligations under the 2005 Note Purchase
Agreement and any other Senior Note Purchase Agreement are secured on an equal
and ratable basis, in a manner and pursuant to documentation reasonably
satisfactory to the Administrative Agent, with such Indebtedness) and (ii) the
Company is in pro forma compliance with the financial covenant set forth in
Section 6.12(a) immediately before and after the incurrence of such
Indebtedness.

1.6 Upon the satisfaction of the Note Purchase Agreement Requirement,
Section 6.02 of the Credit Agreement is hereby amended by deleting the “and” at
the end of clause (e), replacing the “.” at the end of clause (f) with “; and”
and adding clause (g) as follows:

(g) Liens securing Note Purchase Agreements permitted by Section 6.01(j) if
concurrently therewith the Obligations and the obligations under the 2005 Note
Purchase Agreement and any other Senior Note Purchase Agreement are secured on
an equal and ratable basis, in a manner and pursuant to documentation reasonably
satisfactory to the Administrative Agent, with such Indebtedness.

 

6



--------------------------------------------------------------------------------

1.7 Upon the satisfaction of the Note Purchase Agreement Requirement,
Section 6.07 of the Credit Agreement is hereby amended in its entirety as
follows:

SECTION 6.07 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay cash dividends
to the Company, (c) the Company may make Restricted Payments that are made in
the ordinary course of business pursuant to and in accordance with stock option
plans or other benefit plans for past, current, and future management or
employees of the Company, (d) before the Trigger Date, the Company may make any
Restricted Payment (including, without limitation, paying dividends and
repurchasing and retiring Equity Interests in the Company) so long as (1) no
Default or Event of Default has occurred and is continuing prior to making such
Restricted Payment or would arise after giving effect (including pro forma
effect) thereto and (2) the Company is in pro forma compliance with the
covenants set forth in Section 6.12 both before and after giving effect thereto
(including, without limitation, the net worth test set forth therein, which
shall remain in effect until the occurrence of the Trigger Date), and (e) after
the Trigger Date, (X) if the Company’s Leverage Ratio, immediately before and
after giving pro forma effect to the applicable Restricted Payment, is less than
3.25 to 1.00, the Company may make any Restricted Payment (including, without
limitation, paying dividends and repurchasing and retiring Equity Interests in
the Company) so long as (1) no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including pro forma effect) thereto and (2) in addition to the foregoing
Leverage Ratio requirement, the Company is in pro forma compliance with the
covenants set forth in Section 6.12 both before and after giving effect thereto,
and (Y) if the Company does not meet the Leverage Ratio test in clause (e)(X),
the Company may otherwise pay regularly scheduled cash dividends to holders of
its Equity Interests (including any periodic increases in the amounts thereof
consistent with past practices, but in no event including any special or
extraordinary divided), and may make other Restricted Payments in an aggregate
amount not to exceed $5,000,000 per fiscal year (with the understanding that
such other Restricted Payments made pursuant to clause (d) and (e)(X) shall not
count against this $5,000,000 per fiscal year limit), so long as (1) no Default
or Event of Default has occurred and is continuing prior to paying such cash
dividend or other Restricted Payment or would arise after giving effect
(including pro forma effect) thereto, and (2) the Company is in pro forma
compliance with the covenants set forth in Section 6.12 both before and after
giving effect thereto.

 

7



--------------------------------------------------------------------------------

1.8 Upon satisfaction of the Note Purchase Agreement Requirement, Section 6.08
of the Credit Agreement is hereby amended in its entirety as follows:

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests, (c) the ability of any Subsidiary to make or
repay loans or advances to the Company or any other Subsidiary or (d) the
ability of any Subsidiary to Guarantee Indebtedness of the Company or any other
Subsidiary, in each case, which are materially more restrictive than this
Agreement (with the understanding that there shall be no restriction on the
repayment of amount owing under or in connection herewith); provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to a Permitted
Receivables Facility or the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iii) clauses (a) and (d) of the foregoing
shall not apply to restrictions and conditions imposed by a Senior Note
Agreement or the 2005 Note Purchase Agreement, provided that the Indebtedness
incurred thereunder shall, at the time of the incurrence thereof, have been
permitted by Section 6.01 and Section 6.12(a), and provided, further, that such
restrictions and conditions shall permit first priority Liens securing the
Obligations or Guarantees of the Obligations granted by or made by the Company
or any Subsidiary thereof in favor of a collateral agent on behalf of the
Administrative Agent, the Lenders, other applicable holders of Obligations from
time to time and the holders of notes then outstanding under the 2005 Note
Purchase Agreement and each other Senior Note Agreement on an equal and ratable
basis, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

8



--------------------------------------------------------------------------------

1.9 Article X of the Credit Agreement is hereby amended to insert immediately at
the end thereof the following paragraph:

Limitation on Guaranty of Certain Swap Obligations. No Borrower hereunder shall
be deemed to be a guarantor of any Swap Obligations if such Borrower is not an
ECP, to the extent that the providing of such guaranty by such Borrower would
violate the ECP Rules or any other applicable law or regulation. This paragraph
shall not affect any guaranteed Obligations other than Swap Obligations, nor
shall it affect the guaranteed Obligations of any Borrower who qualifies as an
ECP. If a Swap Obligation arises under a master Swap Agreement governing more
than one transaction, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to transactions for which such Guarantee is
or becomes illegal.

1.10 Upon satisfaction of the Note Purchase Agreement Requirement, following the
occurrence of the Trigger Date, Section 6.12(c) of the Credit Agreement, which
sets forth a Minimum Consolidated Net Worth covenant, will be of no further
force and effect and the Company shall not be required to comply with the
requirement set forth therein.

1.11 Upon satisfaction of the Note Purchase Agreement Requirement, following the
occurrence of the Trigger Date, Exhibit F to the Credit Agreement shall be
amended in its entirety pursuant to the Exhibit F attached to this Amendment.

1.12 The Domestic Subsidiary Guaranty is hereby amended to insert immediately at
the end thereof the following Sections 25 and 26:

SECTION 25. Limitation on Guaranty of Certain Swap Obligations. No Guarantor
hereunder shall be deemed to be a guarantor of any Swap Obligations if such
Guarantor is not an ECP, to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation. This paragraph shall not affect any Guaranteed Obligations of a
Guarantor other than Swap Obligations, nor shall it affect the Guaranteed
Obligations of any Guarantor who qualifies as an ECP. If a Swap Obligation
arises under a master Swap Agreement governing more than one transaction, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to transactions for which such Guarantee is or becomes illegal.

 

9



--------------------------------------------------------------------------------

SECTION 26. Keepwell. Without in any way limiting the obligations of any
Guarantor under this Guaranty (including under Section 2 hereof) or the other
Loan Documents, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 26 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 26, or otherwise
under this Guaranty, as it relates to such other Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2. Conditions to Effectiveness. This Amendment shall not become effective
unless:

2.1 the Administrative Agent shall have received counterparts of this Amendment
executed by each Borrower, the Domestic Subsidiary Guarantor, the Administrative
Agent and the Required Lenders; and

2.2 the Administrative Agent shall have received from the Borrowers, for each
Lender that delivers its executed signature page hereto to the Administrative
Agent not later than 3:00 p.m. Chicago time on March 12, 2013 (and with delivery
thereof being determined by the Administrative Agent in its sole discretion), an
amendment fee, payable in immediately available funds, equal to $5,000 for each
such Lender, and J.P. Morgan Securities LLC shall have received payment of those
fees and expenses owing to it by the Company as of the date hereof.

3. Representations and Warranties of Each Loan Party. Each Loan Party represents
and warrants as follows:

3.1 Such Loan Party has the legal power and authority to execute and deliver
this Amendment and the officers of such Loan Party executing this Amendment have
been duly authorized to execute and deliver the same and bind such Loan Party
with respect to the provisions hereof.

3.2 This Amendment and the Credit Agreement and Domestic Subsidiary Guaranty as
previously executed and as amended hereby constitute legal, valid and binding
obligations of such applicable Loan Party, enforceable against it in accordance
with their terms (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditor’s rights
generally).

 

10



--------------------------------------------------------------------------------

3.3 Such Loan Party hereby reaffirms all covenants, representations and
warranties made in the Credit Agreement, the Domestic Subsidiary Guaranty and
the other Loan Documents and agrees and confirms that all such representations
and warranties are true and correct in all material respects as of the date of
this Amendment except for changes thereto reflecting events, conditions or
transactions permitted or not prohibited by the Credit Agreement, the Domestic
Subsidiary Guaranty or the other Loan Documents; provided, that the words “in
all material respects” in this Section 3.3 shall, as to any representation or
warranty that contains a materiality standard, operate without duplication of
such standard.

3.4 Such Loan Party has caused to be conducted a thorough review of the terms of
the Credit Agreement, the Domestic Subsidiary Guaranty and the other Loan
Documents and such Borrower’s and its Subsidiaries’ operations since the Closing
Date and, as of the date hereof, there are no Defaults or Events of Default
thereunder.

4. Reference to the Effect on the Credit Agreement and Domestic Subsidiary
Guaranty.

4.1 Upon the effectiveness of this Amendment pursuant to Section 2 above, on and
after the date hereof, each reference in the Credit Agreement to “this Credit
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement as modified hereby, and each
reference in the Domestic Subsidiary Guaranty to “this Guaranty,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Domestic Subsidiary Guaranty as modified hereby.

4.2 Except as specifically waived or modified above, the Credit Agreement, the
Domestic Subsidiary Guaranty and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power of
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of
any provision of the Credit Agreement, the Domestic Subsidiary Guaranty or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Costs and Expenses. The Borrowers jointly and severally agree to pay all
reasonable costs, fees and out-of-pocket expenses (including reasonable
attorneys’ fees and expenses charged to the Administrative Agent) incurred by
the Administrative Agent in connection with the preparation, arrangement,
execution and enforcement of this Amendment.

6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED IN ACCORDANCE WITH THE
INTERNAL LAWS, AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS, OF THE STATE OF
NEW YORK.

 

11



--------------------------------------------------------------------------------

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart. A
facsimile signature page hereto sent to the Administrative Agent or the
Administrative Agent’s counsel shall be effective as a counterpart signature
provided each party executing such a facsimile counterpart agrees, if requested,
to deliver originals thereof to the Administrative Agent.

9. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Credit Agreement, the Domestic
Subsidiary Guaranty and the other Loan Documents. In the event an ambiguity or
question of intent or interpretation arises, this Amendment, the Credit
Agreement and the other Loan Documents shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Amendment, the Credit Agreement or any of the other Loan Documents.

The remainder of this page is intentionally blank.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

G&K SERVICES, INC. By   /s/ Jeffry L. Wright   Name:   Jeffrey L. Wright  
Title:   Executive Vice President and Chief
Financial Officer

 

Signature Page to

Amendment No. 1 to Credit Agreement and Amendment No. 1 to Domestic Subsidiary
Guaranty



--------------------------------------------------------------------------------

G&K SERVICES CANADA INC. By   /s/ Jeffrey L. Wright   Name:   Jeffrey L. Wright
  Title:   Executive Vice President and Chief
Financial Officer

 

Signature Page to

Amendment No. 1 to Credit Agreement and Amendment No. 1 to Domestic Subsidiary
Guaranty



--------------------------------------------------------------------------------

G&K SERVICES, CO. By   /s/ Jeffrey L. Wright   Name:   Jeffrey L. Wright  
Title:   Executive Vice President and Chief
Financial Officer

 

Signature Page to

Amendment No. 1 to Credit Agreement and Amendment No. 1 to Domestic Subsidiary
Guaranty